 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 594 Garda World Security Corporation 
d/b/a
 Garda Cl 
Atlantic, Inc. 
and
 International Union, Security, 
Police 
and Fire Professionals 
of America 
(SPFPA)
, Pet
itioner
.  Case 10
ŒRCŒ15788 February 1
, 2011
 DECISION AND DIRECTI
ON OF 
 SECOND ELECTION
 BY CHAIRMAN 
LIEBMA
N AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 The National Labor Relations Board, by a three
-member panel, has considered objections to an election 
held on July 21, 2010, and the hearing officer
™s report 
recommending disposition of them.  The election was 

conducted purs
uant to a Stipulated Ele
ction Agreement.  
The tally of ballots shows 30 for and 29 against Petitio
n-er, with no challenged ballots.
 The Board has reviewed the record in light of the e
x-ceptions and has adopted the hearing officer
™s fin
dings 
and recommendatio
ns only to the extent consistent with 
this Dec
ision and Direction of Second Election.  
 The hearing officer recommended overruling the E
m-ployer
™s objections in their entirety.  Contrary to the 
hearing officer, and for the reasons set forth below, we 
find m
erit in the Employer
™s objections alleging that the 
Board agent
™s conduct in closing the polls early possibly 
disenfranchised a determinative number of vo
ters.  
 On the day of the election, vo
ting was conducted over 
two sessions, morning and afternoon.  Th
e morning se
s-
sion was scheduled to be held from 5:30 to 8:30 a.m.  
During the morning voting session, there was a 
5-minute 
discrepancy between the (later) time shown on the Board 

agent
™s watch and the Employer
™s timeclock.  This had 
been brought to the Boa
rd 
agent
™s attention at the 
preelection conference, when the Employer r
equested 
that its timeclock time be used.  The Board 
agent d
e-clared her watch the o
fficial timepiece.
1   According to credited testimony,
2 the Board agent b
e-gan taking down the election
 equipment, including the 
voting booth, at 8:27 a.m.  At 8:29 a.m. (or 8:24 a.m. 

according to the Employer
™s timeclock), three el
igible 
voters appeared to cast their votes.  The Board agent told 

these voters that they could either cast their ballots under 

challenge or r
eturn during the second session, and the 
voters left without voting.  The Employer contends that 

other eligible voters might have been in the hallway ou
t-side the polls and might have ove
rheard what the Board 
1 Uncontradicted testimony reflects that the Board agent changed her 
watch to coincide with the Employer™s timeclock before the afte
rnoon 
voting se
ssion. 
 2 There were no exceptions to the hearin
g officer™s credibility fin
d-
ings. 
 agent said to the three voters, or
 that one or more of the 
three might have told others a
rriving to vote that the polls 
were closed.
3   The hearing officer found that the Board agent closed 
the first session polls early, but did not recommend se
t-ting aside the election.  Sa
ying that 
ﬁwheth
er a voter was 
possibly disenfranchised . . . requires some assessment of 

the possible effect
ﬂ of the early closure, the hearing o
f-ficer rejected the Employer
™s argument as resting 
ﬁentir
e-ly on speculation.
ﬂ  Absent evidence that at least one 
employee 
was
 in the hallway at the rel
evant time or that 
the three would
-be voters 
did
 converse with at least one 
employee when they exited the polls, the hearing officer 
concluded that the Employer failed to show that at least 

one voter was possibly disenfranchised by
 the early cl
o-sure.
 The Board applies an objective standard to potential 
disenfranchisement cases in order to maintain the integr
i-ty of its own election proceedings.  See 
Wolverine Di
s-patch
, Inc., 
321 NLRB 796, 797 (1996).  Under that 
standard, an election
 will be set aside if the objecting 
party shows that the number of voters possibly dise
n-franchised by an election irregularity is sufficient to a
f-fect the election outcome.  See id. at 796; 
Dayton 
Mall
eable Iron Co.,
 123 NLRB 1707, 1709 (1959).  As 
clearly
 demonstrated in prior Board cases, such election 
irreg
ularities include the polls being closed at a time 
when they
 should be open.  See 
Wolverine Dispatch
, supra, 321 NLRB at 796
Œ797; 
Whatcom Security Age
n-cy, Inc.
, 258 NLRB 985, 985 (1981); 
Repcal Brass M
fg.
 Co.
, 109 NLRB 4, 5 (1954).    
 As an example, in 
Wolverine Di
spatch
 the Board agent 
took the ballot box and left the polls for a few mi
nutes in 
the middle of the session.  Setting aside the election, the 

Board reasoned that during those few minutes it 
was 
ﬁpossible
ﬂ that a number of voters sufficient to affect the 
outcome arrived at the polls, found no one present, and 
departed unnoticed.  321 NLRB at 796
Œ797.  Similarly, 
here, it was possible, as the Employer co
ntends, that a 
unit employee
Šjust one wou
ld have been enough
Šabout to e
nter the polls might have overheard the Board 
agent telling the three to come back in the afternoon, or 

that the three, immediately upon leaving the polling 
place, might have told that voter that the polls were 
closed.  That p
ossible scenario, like the po
ssible scenario 
in 
Wolverine Dispatch
, suffices to show a possibility of 
disenfra
nchisement.
4 3 The three employees voted du
ring the afternoon session.
 4 Chairman Liebman observes that setting aside an election based on 
a hypothetical possibility of disenfranchisement risks upsetting e
m-ployees™ validly expressed d
esires.
  In her view, a better approach 
might be to ask whether, based on a ﬁpractical judgmentﬂ of the facts, 
356 NLRB No. 91
                                                                                                                        GARD
A CL ATLANTIC
, INC
. 595 It remains only to assess whether a determinative 
number of vo
ters were potentially disenfranchised.  The 
approximate number of eligi
ble voters was 79, 59 ballots 
ﬁthe manner in which the election was conducted raises a reaso
nable 
doubt as to the fairness and validity of the election.ﬂ  
Pol
ymers, Inc.
, 174 
NLRB 282, 282 fn. 6 (1969), enfd. 414 F.2d 999 (2d Cir. 1969), 
cert. denied 396 U.S. 1010 (1970).
  No party, however, has asked the 
Board to adopt such a standard.
 were cast, and the electoral margin was 1 vote.  Appro
x-imately 20 eligible voters did not cast ballots. Accordin
g-ly, we shall sustain the Employer
™s obje
ctions, set aside 
the election, and d
irect that a new election be held.  
 [Direction 
of Second Election
 omitted from public
a-tion.]
                                                                                                